Citation Nr: 0922695	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  04-11 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which, 
in pertinent part, denied service connection for a skin 
disability.  

The Board notes that the April 2003 rating decision denied 
service connection for a skin disability, to include as due 
to herbicide exposure and mustard gas exposure.  The Veteran 
filed a timely notice of disagreement as to the April 2003 
rating decision but he specifically limited his appeal to the 
issue of service connection for a skin disability, as due to 
herbicide exposure.  In his February 2004 substantive appeal, 
via VA Form 9, the Veteran reiterated his desire to appeal 
only the issue of service connection for a skin disability, 
claimed as due to herbicide exposure.  Therefore, the issue 
on appeal is properly identified above.  

In August 2004, the Veteran testified before a Decision 
Review Officer at a local RO hearing.  A transcript of the 
hearing is associated with the claims file.  

This appeal was previously before the Board in December 2006, 
at which time the Board remanded the appeal for additional 
evidentiary development, to include specifically obtaining 
the Veteran's VA outpatient treatment records.  All requested 
development has been completed; unfortunately, however, an 
additional remand is required before a fully informed 
decision may be issued.  

As such, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a skin disability, to include as due to herbicide exposure.  
In support of his claim, the Veteran has asserted that he 
initially manifested a skin disability during service, which 
may be related to his exposure to herbicides in Vietnam, and 
for which he received medical treatment during service and 
thereafter.  

The Veteran's service personnel records show he served in the 
Republic of Vietnam during the Vietnam war era.  There is no 
affirmative evidence of record showing that he was not 
exposed to herbicides in service; therefore, his exposure to 
herbicides is presumed.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.307(a)(6) (2008).  

The service treatment records (STRs) show the Veteran's skin 
was normal on clinical evaluation at his February 1966 
entrance examination.  He received treatment and was 
prescribed medication for tinea cruris and a rash in his 
crotch in September 1967 and March 1968, respectively.  The 
STRs do not contain any clinical information, or diagnoses, 
related to the Veteran's in-service skin problems.  At the 
separation examination in May 1968, his skin was reported as 
normal and he reported that he did not have a history of skin 
diseases.  

The Veteran has asserted that he has had skin problems since 
his Vietnam service and began receiving treatment for his 
skin problems at the VA Medical Center in New Orleans, 
Louisiana, approximately two months after he was separated 
from active duty.  The RO has attempted to obtain VA 
treatment records dated in 1968 showing treatment for the 
Veteran's skin disorder.  Outpatient treatment records dated 
as early as February 1997 were received, but medical records 
dated from 1968 were not obtained.  Likewise, the Veteran 
reported that he stopped going to VA and began receiving 
treatment from a private physician, Dr. B., in New Orleans. 

The RO attempted to obtain medical records from Dr. B. using 
the address the Veteran had provided but, in August 2002, the 
request was returned with a response from the U.S. Postal 
Service that the address provided was insufficient.  The RO 
requested the Veteran provide a new address for Dr. B., which 
he provided, but the RO was unable to send a new request as 
the address provided did not match any addresses listed for a 
Dr. B. in New Orleans.  Therefore, medical records showing 
treatment for a skin disability during the first post-service 
year or shortly thereafter are not included in the record.  
On remand, the Veteran is free to submit any additional 
medical evidence in support of his claim, including any VA or 
private medical records dated from 1968.  

The first time the Veteran is shown to have a skin disability 
after service was in July 1997, when he reported for 
treatment complaining of a skin rash on his left leg that had 
persisted for six months.  He said he experienced a similar 
eruption in the 1960s, and he also reported that he was being 
followed by Dr. B.  The final clinical assessment was lichen 
simplex chronicus (LSC)/asteatotic eczema.  See July 1997 VA 
outpatient treatment record.  Subsequent treatment records 
show the Veteran continued to complain of, and receive 
treatment for, LSC and consistently reported suffering from 
skin lesions since Vietnam.  See VA outpatient treatment 
records dated from February 1997 to March 2004.  

In March 2003, the Veteran was afforded a VA examination, at 
which the VA examiner noted his history of LSC, among other 
disabilities.  The March 2003 VA examiner noted that clinical 
examination revealed several areas of macular, hypo- and 
hyperpigmented areas on both legs, which had been diagnosed 
as LSC and treated since 1967.  However, the March 2003 VA 
examiner did not render a final diagnosis as to the Veteran's 
skin problem or provide a medical opinion as to whether the 
current skin disability is related to military service, to 
include any herbicide exposure therein.  The Board notes 
there is no other competent medical opinion of record which 
addresses whether the Veteran's current skin disability is 
related to military service, to include any herbicide 
exposure therein.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obligated to provide an examination and/or opinion where 
the record contains competent evidence that the claimant has 
a current disability, the record indicates that a disability 
or signs of symptoms of disability might be associated with 
active service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this case, the STRs show treatment for a 
rash and tinea cruris during service and the Veteran has a 
current diagnosis of LSC.  In addition, the Veteran has 
reported suffering from, and receiving treatment for, a skin 
disorder since he was separated from service, which is 
considered competent evidence of continuity of symptomatology 
since service.  As noted above, there is no medical opinion 
of record which addresses whether the Veteran currently has a 
skin disability that is due to his military service, to 
include any herbicide exposure therein.  As a result, the 
Board finds that a remand for a medical examination and 
opinion is necessary in this case.  The Board regrets any 
additional delay in deciding this case; however, a more 
adequate VA examination and medical opinion is needed in 
order to render a fully informed decision.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, this 
case is REMANDED to the RO for the following development:  

1.  Schedule the Veteran for a VA skin 
examination to determine whether there is 
a causal nexus between any currently 
manifested skin disease/disorder and his 
active military service, to include any 
exposure to herbicides therein.  All 
indicated tests and studies should be 
conducted, and all findings described in 
detail.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review is accomplished.

a.  The examiner should provide a 
diagnosis of any skin 
disease/disorder(s) found and render an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 
50/50 degree of probability), or 
unlikely (i.e., less than a 50/50 
probability) that any current skin 
disease/disorder is related to the 
Veteran's active military service, to 
include any herbicide exposure therein.

b.  If it cannot be determined whether 
the Veteran currently has a skin 
disability that is related to his 
active military service, on a medical 
or scientific basis and without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so

2.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


